Order, Supreme Court, New York County, entered March 2, 1978, which directed the defendant-appellant to continue making certain payments for the benefit of the children, and further to pay $225 per week pendente lite for additional expenses, unanimously modified, on the law and the facts and in the exercise of discretion, to reduce the amount of the additional payment to $125 per week, and otherwise affirmed, without costs and without disbursements. The defendant husband concededly was paying* weekly expenses for rent, insurance, utilities, medical expenses and children’s schools, totaling $606 per week, and the court at Special Term Part 5 directed that these payments continue and that in addition thereto he pay to the plaintiff wife $225 per week to cover additional expenses. The defendant husband’s appeal is directed to the allowance for the additional expenses. There are two minor children of the marriage, and the wife has two minor children of a previous marriage who live with the parties. She receives $75 per week from her first husband for child support. The defendant husband is a stockbroker with a substantial but variable income. He also earns, as does the wife, considerable sums as a bridge player. The wife also is a bridge teacher. They have maintained a fairly high standard of living. We find that, based on the various conflicting positions taken by the parties, the award was excessive to the extent indicated. However, we do not indicate any opinion as to what support and/or alimony payments should be, and the temporary award should have no effect upon the Trial Judge in reaching a determination for a permanent award. The remedy is "a speedy trial, where the true facts concerning the finances and standard of living of the parties can more accurately be ascertained.” (Macken v Macken, 63 AD2d 874; see, also, Brokaw v Brokaw, 57 AD2d 519.) Concur—Kupferman, J. P., Lupiano, Markewich, Yesawich and Sullivan, JJ.

 There is some question as to whether he has continued to do so.